DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12/15/22 has been fully considered and made of record.

The rejection of claims 1-7 which was rejected in Office Action mailed on 10/04/21 under 35 USC 102 and 103; these claims are rejected under 35 USC 102 and 103 herein for substantially the same reasons as provided in the previous Office Action which is incorporated herein and made a part hereof.

Response to Arguments/Remarks
Applicants’ arguments filed 12/15/21 have been fully considered but they are not persuasive for the following reasons:
In response to applicants' arguments (Remarks, pages 2-3) that the reference, USPN 10,848,039, is not qualified as prior art because both the prior art and the current application were owned by the same MITSUI HIGH-TEC, INC under 35 U.S.C. 102(a)(2), the examiner has to remind the applicants that the rejection is done under 35 U.S.C. 102(a)(1) in the last Office Action (filed 10/04/21; Page 2, Section 3) and the current application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (Page 2, Section 1) where the effective filing date of both the prior art and the current application are accounted for (See MPEP 2151).
The effective filing date (9/09/16) of the prior art, Ngai et al, predates the effective filing date (3/07/18) of the current application.
Therefore, Claims 1-7 stand rejected as carefully articulated in the previous Office Action and in view of the responses to the remarks above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 4, 2022